 1   Jodi K. Swick No. 228634
     Charan M. Higbee No. 148293
 2   McDOWELL HETHERINGTON LLP
     1 Kaiser Plaza, Suite 340
 3   Oakland, CA 94612
     Telephone: 510.628.2145
 4   Facsimile: 510.628.2146
     Email:       jodi.swick@mhllp.com
 5                charan.higbee@mhllp.com
 6   Attorneys for Defendant
     UNITED OF OMAHA LIFE
 7   INSURANCE COMPANY
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   SYLVIE PIRCHER,                                     Case No. 2:19-cv-00604-MCE-EFB
12         Plaintiff,                                    STIPULATION TO DISMISS ENTIRE
                                                         ACTION WITH PREJUDICE AND
13                 v.                                    ORDER
14   UNITED OF OMAHA LIFE INSURANCE                      [F.R.C.P. 41]
     COMPANY,
15
           Defendant.                                    Complaint Filed: February 18, 2019
16
17          IT IS HEREBY STIPULATED, pursuant to Federal Rule of Civil Procedure 41(a), by
18   and between plaintiff Sylvie Pircher and defendant United of Omaha Life Insurance Company,
19   through their attorneys of record, that the above-entitled action may be dismissed with prejudice
20   in its entirety and as to all parties, with all parties to bear their own attorney’s fees, costs and
21   expenses.
22    Dated: June 27, 2019                         McDOWELL HETHERINGTON LLP
23
24
                                                   By: /S/ Charan M. Higbee
25                                                        Charan M. Higbee
26
                                                   Attorneys for Defendant UNITED OF OMAHA
27                                                 LIFE INSURANCE COMPANY
28
30         Case No. 2:19-cv-00604-MCE-EFB             1
                       STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE AND ORDER
31
 1    Dated: July 3, 2019                       LAW OFFICES OF P. RANDALL NOAH
 2
 3                                              By:       /s/ P. Randall Noah
                                                      P. Randall Noah
 4
 5                                              Attorneys for Plaintiff SYLVIE PIRCHER

 6
 7
                                                   ORDER
 8
            Having read the Parties’ Stipulation (ECF No. 19) and good cause appearing therefore, it
 9
     is HEREBY ORDERED as follows:
10
            1.     This action is hereby DISMISSED with prejudice in its entirety and as to all
11
     Parties, with all parties to bear their own attorney’s fees, costs and expenses; and
12
            2.     The Clerk of the Court is directed to close this case.
13
            IT IS SO ORDERED.
14
     Dated: July 3, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30         Case No. 2:19-cv-00604-MCE-EFB             2
                       STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE AND ORDER
31
